Citation Nr: 9912347	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  96-44 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
October 31, 1966, to May 11, 1967, and from August 4, 1968, 
to August 17, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action in which 
the RO denied service connection for residuals of a neck 
injury.  The appellant appealed and was afforded a 
videoconference hearing before the undersigned in September 
1998, in lieu of a Travel Board hearing.


REMAND

The appellant and his representative contend, in essence, 
that service connection should be granted for residuals of a 
neck injury sustained during a period of ACDUTRA in August 
1968.

The Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306 (1998).

Following a careful review of the claims folder, the Board is 
of the opinion that further development is warranted.  
Private hospital and treatment records have been submitted 
and are in the claims folder for the period from 1968 to 
1969.  In December 1968, the veteran was seen at Moore 
Memorial Hospital by a Charles A. Phillips, M.D., for 
complaints of headache and pain and numbness in the left 
upper extremity.  The veteran was reported to have presented 
a history of injury in May 1968 when he was hit in the head 
after a truck fell off of a jack while he was changing a 
tire.  He reported intermittent headaches and pain in the 
left upper extremity since that time.  Under the section for 
social history, it was indicated that the appellant was a 
paratrooper and had made several jumps, but he denied any 
injury to his knowledge.  The diagnostic impression was post-
traumatic syndrome manifested by headaches and brachial 
plexus symptoms to rule out organic lesion in the cervical 
spine.

In January 1969, the veteran was seen at the North Carolina 
Memorial Hospital for complaints of persistent left upper 
extremity weakness and headaches.  Recorded clinical data 
contains a description of an incident in which he had struck 
his head while fixing a flat tire.  There is a further 
notation that the veteran sustained a whiplash injury three 
months later while on ACDUTRA when engaging in a parachute 
jump.  He reported almost persistent discomfort since the 
whiplash injury in August 1968.  A subsequent neurological 
evaluation was conducted in January 1969 due to complaints of 
numbness and weakness of the left arm for the previous two 
months. The veteran reported two incidents at that time.  In 
May 1968, the veteran was underneath an automobile changing a 
tire when he hit his forehead against the axle after the jack 
supporting the car fell.  He reported that he had headaches 
and dizzy spells after that incident.  He was not 
hospitalized.  Subsequently, in August 1968, the veteran 
indicated that he had two weeks of ACDUTRA and was injured 
during a parachute jump when he twisted his neck after his 
cords got tangled.  The appellant said that his neck was sore 
for several days after that incident.  The appellant was 
subsequently hospitalized at that facility in February 1969 
for treatment of what was diagnosed as tension headaches.  
The discharge summary references only the May 1968 incident 
and did not describe the August 1968 injury following 
parachute jumping while on ACDUTRA.  The veteran was 
diagnosed as having moderate to severe tension headaches and 
prescribed a Thomas collar for stiffness in his neck.

Military records from Womack Army Hospital dated in March 
1969 indicate that the appellant sustained a neck injury in a 
parachute jump in August 1968.  He was noted to have 
complaints of cervical pain with radiation to the left upper 
extremity.  Cervical spine x-rays did not demonstrate any 
abnormality at that time.

An insurance claim signed by the appellant and dated in 
August 1995 dates the onset of his cervical spine disorder to 
September 1994.

Lay statements dated in 1995 have been received from friends 
of the appellant who were with him in service at the same 
time.  These statements report, in essence, that the veteran 
sustained an injury to his neck and that he was required to 
wear a neck brace during the time of the injury in 1968 
following a parachute jump, to sometime in 1969 or 1970.

It appears that the veteran was seen for a neurology 
consultation at the Durham, North Carolina VA Medical Center 
in February 1995 at which time he reported a neck injury in 
1968 during ACDUTRA as a result of a parachute jump.  He 
complained of a stiff neck with limited mobility since 1968.  
In September 1994, while working as a plumber, he experienced 
a recurrence of acute neck pain.  The appellant underwent 
surgery on his neck in July 1995 at the Durham, North 
Carolina VAMC, consisting of a decompressive laminectomy at 
C4-C5-C6.  The hospital discharge summary references a 1968 
parachute injury.

At his videoconference hearing before the undersigned in 
September 1998, the appellant testified that he was treated 
by a Dr. Venore in Robbins, North Carolina, after the 
accident in May 1968 in which he struck his head while 
changing a tire.  Dr. Venore died in 1990 and his records 
were destroyed sometime prior to that.  As such, there are no 
pre-ACDUTRA records which can be obtained pertaining to the 
May 1968 incident.  The veteran testified that on August 15, 
1968, he participated in parachute training exercises and 
sustained an injury to his neck when the risers twisted 
around the back of his neck and helmet.  He reported that he 
saw Dr. Phillips after he returned home from his period of 
ACDUTRA and still had a sore neck.  The veteran indicated 
that, although he reported the incident which took place 
during ACDUTRA to Dr. Phillips, Dr. Phillips told him that he 
could only be helped if he said that his neck was injured in 
the May 1968 accident when he was at work as a plumber.  The 
veteran said that he has had a stiff neck since the parachute 
jump in 1968.

The RO has denied the veteran's claim on the basis that there 
is no evidence of injury to the veteran's cervical spine as a 
result of a parachute jump during one of his periods of 
ACDUTRA.  It is, however, the opinion of the Board that, 
considering the veteran's consistent reporting of this 
incident, contemporaneous references to the incident and 
symptoms flowing therefrom, as well as the lay statements 
provided by individuals who served with the appellant during 
the pertinent time period, the veteran had some neck symptoms 
in service following a parachute jump during a period of 
ACDUTRA in August 1968.  There is also, however, sufficient 
evidence contained in the claims folder to establish that the 
veteran sustained some head trauma prior to his period of 
ACDUTRA in May 1968.  The question to be answered at this 
point is whether the veteran's current pathology in the 
cervical spine is related to the injury from the parachute 
jump while he was on ACDUTRA, or otherwise related to 
service, or whether it is due to other, non-service related 
causes.  A medical opinion is required to answer this 
question.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran and in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for a cervical spine disorder.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.

2.  Following the receipt of the 
aforementioned records, if any, the RO 
should schedule the appellant for a VA 
orthopedic examination of the cervical 
spine with a VA physician who has 
completely reviewed the entire claims 
folder, including a copy of this REMAND.  
All clinical findings should be reported 
in detail.  Following examination and 
review of the claims folder, the VA 
examiner should diagnose all pathology in 
the cervical spine.  At the conclusion of 
the examination, the physician should 
indicate whether it is at least as likely 
as not that any current cervical spine 
pathology is related to a parachute jump 
injury sustained in August 1968 during a 
period of ACDUTRA, or whether it is due 
to other causes.  If the physician is of 
the opinion that any current cervical 
spine pathology clearly and unmistakably 
pre-existed service, he should fully 
explain the basis for that determination; 
further, in that event, he should proceed 
to comment on whether any pre-service 
cervical spine pathology increased in 
severity as a result of the appellant's 
periods of ACDUTRA.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
appellant, both the appellant and his representative should 
be provided with a Supplemental Statement of the Case.  The 
appellant and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with precedent decisions of the 
Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


